Case 2:20-cv-10981-JWH Document 7 Filed 04/19/21 Page 1 of 2 Page ID #:93




 1
 2
 3
4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   IVAN RENE MOORE,                       Case No. 2:20-cv-10981-JWH
12              Debtor,
                                            ORDER TO SHOW CAUSE
13   IVAN RENE MOORE,                       REGARDING APPELLANT’S
                                            FAILURE TO FILE NOTICE OF
14              Appellant,                  TRANSCRIPT
15        v.
16   RONALD HILLS,
     DEVRA ALLEN,
17
                Appellees.
18
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-10981-JWH Document 7 Filed 04/19/21 Page 2 of 2 Page ID #:94




 1         The appeal in the above bankruptcy matter has been assigned to this
 2   Court. Rule 8001(a) of the Federal Rules of Bankruptcy Procedure requires that
 3   the appellant file notice of the appeal with the Clerk of the Bankruptcy Court
4    within 14 days of the date of entry of the Order, Judgment, or Decree from
 5   which the appeal is taken. Then, within 14 days after filing the notice of appeal,
 6   the appellant must:
 7         (A) order in writing from the reporter, as defined in Rule 8010(a)(1),
 8         a transcript of such parts of the proceedings not already on file as the
 9         appellant considers necessary for the appeal, and file a copy of the
10         order with the bankruptcy clerk; or
11         (B) file with the bankruptcy clerk a certificate stating that the
12         appellant is not ordering a transcript.
13   Fed. R. Bankr. P. 8009(b)(1)(A)(B). Pursuant to Bankruptcy Rule 8001(a),
14   “Failure of an appellant to take any step other than the timely filing of a notice
15   of appeal does not affect the validity of the appeal, but is ground only for such
16   action as the district court . . . deems appropriate, which may include dismissal
17   of the appeal.” Fed. R. Bankr. P. 8001(a).
18         Here, Appellant failed to complete either of the requisite steps under
19   Bankruptcy Rule 8009(b)(1).1 Accordingly, Appellant is ordered to show cause
20   in writing, on or before May 3, 2021, why this appeal should not be dismissed for
21   lack of prosecution. This OSC will be discharged if the required action has been
22   taken by the date above.
23         IT IS SO ORDERED.
24
25   Dated: April 19, 2021
                                             John W. Holcomb
26                                           UNITED STATES DISTRICT JUDGE
27
28   1
           See Notice of Document Deficiency [ECF No. 6].

                                             -2-
